Title: To George Washington from William Thornton, 5–6 June 1799
From: Thornton, William
To: Washington, George



Dear Sir—
City of Washington June 5[–6]th 1799

According to the Desire you signified of knowing how soon Mr Blagdin would require a further Advance of Money, I requested him, the Day after your Departure, to state the Sum and time. He told me that he should shortly have to remit Money to Mr Littleton Dennis, on the Eastern Shore, for Materials, & should want a thousand Dollars by the 15th Instant. I told him that such rapid payments were neither generally expected nor demanded, and that although I knew you would answer his call for money at any time, yet I thought it might appear urgent to make an Application so soon, and desired him to reconsider his Wants. I proposed a thousand Dollars on the first of next month—to which he agreed, and would so arrange his Engagements as to be put to no Inconvenience. With the most respectful Complimts of my Family to your excellent Lady I am dear Sir your sincere & obedt Friend

William Thornton



P.S. June 6th—This morning I had the honor of your Favour of the 4th Inst: with its enclosures, which I shall not fail to deliver to Mr Blagdin, as soon as the Board rises, with a request that he will preserve, as much as possible, the surplus of the Glass.

